DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluidic manifold for receiving and transferring samples to a well of a multi-well assay plate” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: subsystem for measuring luminescence, liquid handling subsystem, and plate handling subsystem in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an “integrated pipettor”, “fluidic manifold”, “light detection system”, “ liquid handling subsystem” and “plate handling system”.  However it is unclear from the claim how these elements structurally interconnect with to each other.  
In addition, what is the difference between “liquid handling subsystem”, “integrated pipettor” and “fluidic manifold”?  These appear to be referring to the sample element.  
The “fluidic manifold” does not include any inherent structure.  Nor does the disclosure recite anything beyond what the claim functionally describes.  Thus, the scope of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3 and 7-18, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wohlstadter et al. (US Patent Pub. No. 2004/0022677; hereinafter “Wohlstadter”) in view of Harper et al. (US Patent Pub. No. 2004/0121402; hereinafter "Harper”) and Kulesz et al., (US Patent Pub. No. 2006/0187017; hereinafter “Kulesz”) As to claims 1 and 21, Wohlstadter teaches a first environmental monitoring system disposed at a first location for analyzing samples by conducting luminescence assays on a sample in a multi-well plate and analyzing data from the assays, 
a biological agent first detection module to conduct said assays, and 
a first computer 1726 operatively connected to the detection module and configured to autonomously control operation of said system, wherein said first detection module comprises: 
(i) 	the pipettor comprising a pipetting probe mounted on a pipette translation stage for translating the pipetting probe in vertical and horizontal directions to access liquids and/or deliver liquids to the liquid handling subsystem (see para [0721] et seq.); and 
(ii)  a fluidic manifold for receiving and transferring sample to a well of a multi-well assay plate in the system (see para [0721] et seq.);
(iii)  light detection subsystem for detecting luminescence, the imaging system comprising a light detector mounted on the light- tight enclosure top and coupled to the imaging aperture with a light-tight seal (see para [0504] et seq.); and
(iv) a liquid handling subsystem comprising a reagent and/or sample tube rack 1734, probe wash station, waste station, or a combination thereof, wherein the pipette translation stage is configured to move in one or more horizontal directions to access liquids in and/or deliver liquids to the liquid handling subsystem (see para [0534] et seq.)
(v) a plate handling subsystem, which includes one or more plate elevators including a plate translation stage for translating a plate in one or more horizontal directions and configured to position plates below an imaging aperture (see para [0502] et seq.);
wherein, first computer is further configured (i) to receive and process data from said detection module (see para [0505] et seq.), and (ii) to alter the frequency of assays conducted in said system (see for example paras, [0507], [0797] et seq.)
Wohlstadter teaches the samples test may be filtered residue from fluids (gas and/or liquids).  
 However, Wohlstadter does not explicitly disclose the system comprising a sample collection module fluidically connected to a biological agent detection module and the computer further configured to receive and/or transmit an alert to a second environmental monitoring system at a different location having a second computer and to increase the frequency of the assays conducted in the system in response to the alert.  However, the use of a sample collection module fluidically connected to a biological agent detection module to extract biological agents suspended in a fluid sample and controlled by a computer is considered conventional.
Harper recites an environmental monitoring system comprising a sample collection module fluidically connected to a biological agent detection module (see paragraphs [0118]- [0121]) and a computer operatively connected to the sample collection module (see para [0217], claim 11), wherein said detection module comprises 
a liquid handling subsystem comprising a fluidic station, the fluidic station comprising an integrated pipettor (see Fig. 9, paragraphs, [0019] and [0128]; and nozzles of Fig. 16)
a manifold for delivering liquids to or removing liquids from the wells of the plate receiving and transferring sample to a well of a multi-well assay plate in said system (Fig. 16); 
a light detection subsystem for measuring luminescence (Fig. 14; [0065], [0111]- [0112]); and
a plate handling subsystem (Figs. 16 and 21; paragraph [0131]).
Harper teaches in a generic biosensor architecture in Figure 2.  The flowchart in Fig. 2 shows that the computer is able to alter the frequency of assays conducted in the system in response to a tentative warning issued such that the suspect bioagents are identified rapidly (1-3 minutes).  Harper also recognizes in the flow chart in Figure 2 after the first environmental monitoring system rapidly identifies an attack an alert is output to the user and another attack alert is transmitted to a second environmental monitoring system, whereby the second environmental monitoring system reads on a laboratory (laboratories perform “lab analysis”) that performs orthogonal identification with an increased specificity in a time frame of minutes to days such that the attack can be confirmed (see Fig. 2). It is expected that an alert was sent from the first environmental monitoring system to this second laboratory in order to perform testing that result in the output of “attack confirmed”.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Wohlstadter the computer-controlled sample collection module of Harper in order to provide fast and sensitive detectors of biological agents that are able to monitor an environment for extended periods of time and confirm with additional specificity an detected bioagents (see for example in Harper para [0003] et seq.)
In the analogous art of an environmental monitoring system, Harper teaches in Figure 2 after the first environmental monitoring system rapidly identifies an attack an alert is output to the user and another attack alert is transmitted to a second environmental monitoring system, whereby the second environmental monitoring system reads on a laboratory (laboratories perform “lab analysis”) that performs orthogonal identification with an increased specificity in a time frame of minutes to days such that the attack can be confirmed (see Fig. 2). 
However, Wohlstadter and Harper do not explicitly disclose the second sample collection module is fluidically connected to a second biological agent detection module, and a second computer operatively connected to the second detection module and configured to autonomously control operation of the second environmental monitoring system, where the frequency of the assay conducted is the second environmental monitoring system is increased in response to the alert. 
In the analogous art of an environmental monitoring system, Kulesz teaches a first environmental monitoring system (any node 20-30 in network) for analyzing samples, a first sample collection module 60 connected to a first biological detection module, and a first computer 70 operatively connected to the detection module and configured to autonomously control operation of said system (see para [0043] et seq.)  Kulesz also teaches the samples test may be from fluids (gas and/or liquids; see para [0044] et seq.)  Kulesz teaches a second environmental monitoring system (any other node 20-30) comprising a second sample collection module 60 that is fluidically connected to a second biological agent detection module and a second computer 70 operatively connected to the second detection module and configured to autonomously control operation of the second environmental monitoring system (see para [0043] et seq.)
Kulesz teaches the first computer is further configured (i) to receive and process data from said first detection module and (ii) to transmit an alert to said second environmental monitoring system (see para [0049], [0103] et seq.); whereby the frequency of assays conducted by the second detection module is increased in response to said alert (see para [0053] et seq.),
wherein each environmental monitoring system is configured to analyze environmental samples collected by its respective said sample collection module at its respective said location during the course of operation to acquire background level information (see para [0055], [0105] et seq.), and
wherein each environmental monitoring system is further configured to automatically determine and adjust detection threshold limits for identifying presence of biological agents in said assays taking into account the background level information at its respective location (see para, [0058], [0105] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the system of Wohlstadter and Harper, the plurality of environmental monitoring systems in communication with each other, as taught by Kulesz, so as to determine the location/direction of a biological agent event for quick response to the event (see Kulesz- background of the invention section). 
As to claims 7-17, Harper teaches the sample collection module processes fluid samples and concentrates biological agents suspended in a fluid sample by a filtration concentrator system (Fig. 13 and para [0172] et seq.)  The functional recitation of the filter selected to retain bacterial or viral particles is not a structural limitation and therefore has not been given patentable weight. Harper teaches the sample collection module comprises a wetted cyclone, since this limitation contains no structure, it has been interpreted to read on the wet centrifuge/impactor of Fig. 18.
Claims 4-6, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wohlstadter in view of Harper and Kulesz, as set forth in claim 1 above, in further view of Ozbal (US 2005/0223822).
Wohlstadter teaches a liquid handling subsystem comprising a fluidic station comprising an integrated pipettor for delivering liquids to or removing liquids from the wells of the plate, the pipettor comprising a pipetting probe mounted on a pipette translation stage for translating the pipetting probe in vertical and horizontal directions to access liquids and/or deliver liquids to the liquid handling subsystem (see para [0721] et seq.)  Wohlstadter also teaches the plate further comprises a cover or lid or plate seal ("cover") adapted to cover the wells and thereby reduce or prevent evaporation and/or prevent contamination. The cover may be an adhesive flexible tape (see para [0143] et seq.). The cover may be disposable.  However, Wohlstadter does not explicitly teach the fluidic subsystem includes an integrated seal piercing probe for piercing a seal on the wells of the plate. 
Ozbal teaches an apparatus for measuring a signal from wells 112 of sealed multi-well assay plates 110. The liquid handling subsystem comprises an integrated seal piercing probe 101 for piercing a seal on wells on the plate. The integrated pipettor for piercing a seal on at least one the wells by the piercing probe 107.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the analysis system of Wohlstadter and Harper, the integrated seal piercing probe for piercing a seal on the wells of the plate to provide a single mechanism capable of performing the two separate functions for decreased footprint.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,794,914. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an environmental monitoring system for conducting luminescence assays on a sample in a multi-well plate and analyzing data from said assays, said environmental monitoring system comprising a first environmental monitoring system configured to be disposed at a first location for conducting said assays and a second environmental monitoring system configured to be disposed at a second location different from the first location for conducting said assays, said first environmental monitoring system comprising (a) a first sample collection module configured to collect air samples or fluid samples and fluidically connected to a first biological agent detection module, and (b) a first computer operatively connected to said first detection module and configured to autonomously control operation of said first environmental monitoring system, wherein said first detection module comprises (i) an integrated pipettor; (ii) a fluidic manifold for receiving and transferring sample to a well of a multi- well assay plate in said system; (iii) a light detection subsystem for measuring luminescence; (iv) a liquid handling subsystem; and (v) a plate handling subsystem,-2-CLINTON et al.Atty Docket No.: IPW-4504-0264 Appl. No. 17/061,095 wherein said first computer is further configured to receive and process data from said first detection module and to transmit an alert to said second environmental monitoring system, which is comprised of a second sample collection module configured to collect air samples or fluid samples and fluidically connected to a second biological agent detection module, and a second computer operatively connected to said second detection module and configured to autonomously control operation of said second environmental monitoring system, wherein said control operations include increasing, in response to receiving said alert, the frequency of assays conducted by said second detection module using samples received from said second sample collection module.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are generic to the patented claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798